Exhibit 10.3                                   


ESCROW AGREEMENT

 
This Escrow Agreement, dated as of, February 12, 2010 (this “Agreement”), is
entered into by and between Perpetual Technologies,  Inc., a Delaware
corporation (the “Company”), Interwest Transfer Company, Inc. (the “Escrow
Agent”), with its principal offices located at  1981 Murray Holladay Road, Suite
100, Salt Lake City, UT 84117 and LongBoard Capital Advisors (the “Lead
Investor”).  The Company is sometimes referred to herein as the Escrowing Party.


WITNESSETH:


WHEREAS, the Company, through Primary Capital, LLC (the “Placement Agent”),
proposes to make a private offering pursuant to Regulation S and/or Rule 506 of
Regulation D of the Securities Act of 1933, as amended (the “Offering” and the
“Act,” respectively) of $3,500,000 (the “Minimum Investment”) in secured
convertible promissory notes due February 2011 (the “Notes”) on a “best efforts”
basis pursuant to a Note Purchase Agreement (the “Purchase Agreement”) among the
Company and the investors that will be a party thereto (the “Investors”); and


WHEREAS, the Company and the Investors desire to deposit monies received from
Investors pending one or more closings under the Purchase Agreement (the
“Escrowed Funds”) with the Interwest Transfer Company, to be held in escrow
until joint written instructions are received by the Interwest Transfer Company
from the Company and the Placement Agent, from time to time, at which time the
Escrow Agent will disburse the Escrowed Funds in accordance with the
instructions (each a “Closing”); and


WHEREAS, Escrow Agent is willing to hold the Escrowed Funds in escrow in subject
to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1.   Appointment of Interwest Transfer Company.  The Company Agent hereby
appoints Interwest Transfer Company as escrow agent in accordance with the terms
and conditions set forth herein and the Interwest Transfer Company hereby
accepts such appointment.


2.   Delivery of the Escrowed Funds.


2.1           The Company will direct Investors to deliver the Escrowed Funds to
the Escrow Agent, addressed to the following account of the Escrow Agent (the
“Escrow Account”):



--------------------------------------------------------------------------------


 
Domestic Wires
Account Name: Interwest Transfer Co, Inc Escrow Agent F/B/O Perpetual
                            Technologies, Inc.
Bank:  First Utah Bank, 3826 South 2300 East
            Salt Lake City Utah 84109
Account No.: 11026069
ABA No: 124302613


International Wires


SWIFT No. : zfnbus55
Beneficiary Bank: Zions Bank
102 South Main Street
Salt Lake City Utah 84101
For Credit to First Utah Bank Account # 086236379
3826 South 2300 East
Salt Lake City Utah 84109
ABA No: 124302613
Account Name: For Further Credit to Interwest Transfer Co, Inc Escrow Agent
                            F/B/O Perpetual Technologies, Inc.
Account No.: 11026069


2.2           (a) All Investors’ checks shall be made payable to “Interwest
Transfer Company, Inc.”  and shall be delivered to the Escrow Agent at the
address set forth on Exhibit A hereto and shall be accompanied by a written
account of subscription in the form attached hereto as Exhibit B (the
“Subscription Information”) The Escrow Agent shall, upon receipt of Escrowed
Funds deposit  such funds into the Escrow Account.


2.3           Any checks which are received by Interwest Transfer Company that
are made payable to a party other than the Interwest Transfer Company shall be
returned directly to the Company together with any documents delivered
therewith. Simultaneously with each deposit, the Company shall provide the
Escrow Agent with the Subscription Information to include the name, address and
taxpayer identification number of each Investor. The Escrow Agent is not
obligated, and may refuse, to accept checks that are not accompanied by
Subscription Information.


2.4           In the event a wire transfer is received by the Escrow Agent and
the Escrow Agent has not received Subscription Information, the Escrow Agent
shall notify the Company.  If the Escrow Agent does not receive the Subscription
Information relating to an Investor prior to close of business on the third
business day (days other than a Saturday or Sunday or other day on which the
Escrow Agent is not open for business in the State of Utah) after notifying
Company of receipt of said wire, the Escrow Agent shall return the funds to the
Investor.
 
- 2 -

--------------------------------------------------------------------------------


 
3.  Escrow Agent to Hold and Disburse Escrowed Funds.   The Escrow Agent will
hold and disburse the Escrowed Funds received by it pursuant to the terms of
this Escrow Agreement, as follows:

 
3.1           Prior to any disbursement of the Escrowed Funds, the Escrow Agent
shall allocate $200,000 from the Escrowed Funds and hold such portion in a
separate escrow account (the “Interest Account”) to pay the interest due on the
Notes. Under the terms of the Notes interest is payable at the rate of ten
percent (10%) per annum on the last business day of each fiscal quarter while
the Note is outstanding and on the Maturity Date (as defined in the Note).
Accordingly on receipt of joint instructions from the Company and the Placement
Agent and the Lead Investor, in substantially the form of Exhibit C hereto, the
Escrow Agent shall release funds from the Interest Account as directed in such
instructions. In addition on the occurrence and during the continuance of any
Event of Default (as defined in the Note), the outstanding principal of this
Note shall bear interest at the rate of fifteen percent (15%) per annum.
Accordingly on receipt of joint instructions from the Company, the Placement
Agent and the Lead Investor, in substantially the form of Exhibit D hereto,
following an Event of Default the Escrow Agent shall release funds form the
Interest Account as directed in such instructions.
 
3.2           So long as the Minimum Investment is in the Escrow Account, upon
receipt of joint instructions from the Company, the Lead Investor and the
Placement Agent, in substantially the form of Exhibit E hereto, the Escrow Agent
shall release the Escrowed Funds as directed in such instructions.
 
3.3           In the event that (a) the Escrow Agent does not receive any
instructions by a date that is 90 days from the date of this Agreement or (b)
the Minimum Investment is not deposited in the Escrow Account prior to February
22, 2010, which ever is earlier (the “Escrow Termination Date”), all Escrowed
Funds shall be returned to the parties from which they were received, without
interest thereon or deduction (except as set forth in Section  7.3) therefrom.


4.           Exculpation and Indemnification of Escrow Agent


4.1           The Escrow Agent shall have no duties or responsibilities other
than those expressly set forth herein.  The Escrow Agent shall have no duty to
enforce any obligation of any person to make any payment or delivery, or to
direct or cause any payment or delivery to be made, or to enforce any obligation
of any person to perform any other act.  The Escrow Agent shall be under no
liability to the other parties hereto or anyone else, by reason of any failure,
on the part of any party hereto or any maker, guarantor, endorser or other
signatory of a document or any other person, to perform such person’s
obligations under any such document.  Except for amendments to this Escrow
Agreement referenced below, and except for written instructions given to the
Escrow Agent by the Escrowing Parties relating to the Escrowed funds, the Escrow
Agent shall not be obligated to recognize any agreement between or among any of
the Escrowing Parties, notwithstanding that references hereto may be made herein
and whether or not it has knowledge thereof.
 
- 3 -

--------------------------------------------------------------------------------


 
4.2           The  Escrow Agent shall not be liable to the  Company, any
Investor or to anyone else for any action taken or omitted by it, or any action
suffered by it to be taken or omitted, in good faith and acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Escrow Agent), statement, instrument, report, or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Escrow Agent to be genuine and to
be signed or presented by the proper person or persons.  The  Escrow Agent shall
not be bound by any of the terms thereof, unless evidenced by written notice
delivered to the Escrow Agent signed by the proper party or parties and, if the
duties or rights of the Escrow Agent are affected, unless it shall give its
prior written consent thereto.


4.3           The  Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Company, any Investor, the Placement Agent or to anyone else in any respect
on account of the identity, authority or rights, of the person executing or
delivering or purporting to execute or deliver any document or property or this
Escrow Agreement. The Escrow Agent shall have no responsibility with respect to
the use or application of the Escrowed Funds pursuant to the provisions hereof.


4.4           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to
the  Company, any Investor, the Placement Agent or to anyone else for any action
taken or omitted to be taken or omitted, in good faith and in the exercise of
its own best judgment, in reliance upon such assumption.


4.5           To the extent that the Escrow Agent becomes liable for the payment
of taxes, including withholding taxes, in respect of income derived from the
investment of the Escrowed Funds, or any payment made hereunder, the Escrow
Agent may pay such taxes; and the Escrow Agent may withhold from any payment of
the Escrowed Funds such amount as the Escrow Agent estimates to be sufficient to
provide for the payment of such taxes not yet paid, and may use the sum withheld
for that purpose.  The Escrow Agent shall be indemnified and held harmless
against any liability for taxes and for any penalties in respect of taxes, on
such investment income or payments in the manner provided in Section 4.6
 
- 4 -

--------------------------------------------------------------------------------


 
4.6           The  Escrow Agent will be indemnified and held harmless by
the  Company from and against all expenses, including all counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or proceedings involving any claim, or in connection with any claim
or demand, which in any way, directly or indirectly, arises out of or relates to
this Escrow Agreement, the services of the Escrow Agent hereunder, except for
claims relating to gross negligence by Escrow Agent or breach of this Escrow
Agreement by the Escrow Agent, or the monies or other property held by it
hereunder.  Promptly after the receipt of the Escrow Agent of notice of any
demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall, if a claim in respect thereof is to be made against an
Escrowing Party, notify each of them thereof in writing, but the failure by the
Escrow Agent to give such notice shall not relieve any such party from any
liability which an Escrowing Party may have to the Escrow Agent
hereunder.  Notwithstanding any obligation to make payments and deliveries
hereunder, the Escrow Agent may retain and hold for such time as it deems
necessary such amount of monies or property as it shall, from time to time, in
its sole discretion, seem sufficient to indemnify itself for any such loss or
expense and for any amounts due it under Section 7.


4.7           In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder or shall receive instructions, claims or demands
which, in its opinion, are in conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action, other than to
keep safe the subscriptions and subscription payments received, until the
questions regarding its duties and rights are clarified to its satisfaction or
it shall be directed otherwise by a final judgment of a court of competent
jurisdiction.


4.8           No provision of this Agreement shall require the Escrow Agent to
risk or advance its own funds or otherwise incur any financial liability or
potential financial liability in the performance of its duties or the exercise
of its rights under this Agreement.


4.9           Notwithstanding any other provision of this Agreement, the Escrow
Agent shall not be obligated to perform any obligation hereunder and shall not
incur any liability for the nonperformance or breach of any obligation hereunder
to the extent that the Escrow Agent is delayed in performing, unable to perform
or breaches such obligation because of acts of God, war, terrorism, fire,
floods, strikes, electrical outages, equipment or transmission failures, or
other causes reasonably beyond its control.


4.10         IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY
KIND WHATSOEVER (INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF THE ESCROW
AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND
REGARDLESS OF THE FORM OF ACTION.


4.11         For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, counsel fees and disbursements, paid or incurred
in investigating or defending against any such claim, demand, action, suit or
proceeding.
 
- 5 -

--------------------------------------------------------------------------------


 
 4.12        In the event this Agreement, the Escrowed Funds or the Escrow Agent
becomes the subject of litigation, or if the Escrow Agent shall desire to do so
for any other reason, the Company and the Lead Investor each authorize the
Escrow Agent, at its option, to deposit the Escrowed Funds with the clerk of the
court in which the litigation is pending, or a court of competent jurisdiction
if no litigation is pending, and thereupon the Escrow Agent shall be fully
relieved and discharged of any further responsibility with regard thereto. The
Company also authorizes the Escrow Agent, if it receives conflicting claims to
the Escrow Funds, is threatened with litigation or if the Escrow Agent shall
desire to do so for any other reason, to interplead all interested parties in
any court of competent jurisdiction and to deposit the Escrowed Funds with the
clerk of that court and thereupon the Escrow Agent shall be fully relieved and
discharged of any further responsibility hereunder to the parties from which
they were received.



5.           Termination of Agreement and Resignation of Escrow Agent


5.1           This Escrow Agreement shall terminate upon disbursement of all of
the Escrowed Funds, provided that the rights of the Escrow Agent and the
obligations of the  Company under Section 4 shall survive the termination
hereof.


5.2           The  Escrow Agent may resign at any time and be discharged from
its duties as Escrow Agent hereunder by giving the Company at least five (5)
business days written notice thereof (the “Notice Period”).  As soon as
practicable after its resignation, the Escrow Agent shall, if it receives notice
from the Company within the Notice Period, turn over to a successor escrow agent
appointed by the Company all Escrowed Funds (less such amount as the Escrow
Agent is entitled to retain pursuant to Section 7) upon presentation of the
document appointing the new escrow agent and its acceptance thereof.  If no new
agent is so appointed within the Notice Period, the Escrow Agent shall return
the Escrowed Funds to the parties from which they were received without interest
or deduction (except as set forth in Section 7.3).


6.           Form of Payments by Escrow Agent


6.1           Any payments of the Escrowed Funds by the Escrow Agent pursuant to
the terms of this Escrow Agreement shall be made by wire transfer unless
directed to be made by check by the Escrowing Parties.


6.2           All amounts referred to herein are expressed in United States
Dollars and all payments by the Escrow Agent shall be made in such dollars.


7.           Compensation.  Escrow Agent shall be entitled to the following
compensation from the Company:


7.1           Documentation Fee:  The Company shall pay a documentation fee to
the Escrow Agent of $1,500, out of the first Closing.
 
- 6 -

--------------------------------------------------------------------------------


 
7.2           Closing Fee:  The Company shall pay a fee of $150 to the Escrow
Agent at each Closing.  For purposes of this Section 7.2, a Closing shall mean
each time the Escrow Agent receives joint instructions from the Company, the
Lead  Investor and the Placement Agent to disburse Escrowed Funds in accordance
with the terms of this Agreement.


7.3           Refunding Fee.  The parties agree that if Escrow Agent returns
the  Escrowed Funds pursuant to Section 3.3 or 5.2, the Escrow  Agent shall
retain $25 for each investor to whom Escrowed Funds are being returned together
with all of their out of pocket expenses such as wire fees.


7.4           Interest. The parties hereby agree that Escrow Agent shall retain
100% of the interest earned during the time the Escrowed Funds are held in
escrow hereunder.


8.           Notices.   Any notice herein required or permitted to be given
shall be in writing and shall be delivered personally, by nationally-recognized
overnight courier or by facsimile machine confirmed telecopy to the applicable
addresses set forth below (or to such other address as a party may designate by
written notice in accordance with the provisions of this Section 8), and shall
be deemed given and effective on the earliest of (a) the date of transmission if
such notice or communication is delivered by fax prior to 5:30 p.m. (Eastern
Time) on a business day, (b) the next business day after the date of
transmission if such notice or communication is delivered via fax on a day that
is not a business day or later than 5:30 p.m. (Eastern Time) on a business day,
(c) the first  business day after the date of mailing if sent by U.S. nationally
recognized overnight courier service for next business day delivery, or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
addresses for such communications shall be as set forth in Exhibit A hereto.


9.           Further Assurances  From time to time on and after the date hereof,
the  Company shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do and cause to be done such further
acts as the Escrow Agent shall reasonably request (it being understood that the
Escrow Agent shall have no obligation to make any such request) to carry out
more effectively the provisions and purposes of this Escrow Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.


10.           Consent to Service of Process  Each of the parties to this
Agreement hereby irrevocably consents to the jurisdiction of the courts of the
State of Utah and of any Federal court located in such state in connection with
any action, suit or proceedings arising out of or relating to this Escrow
Agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made in the manner set forth in section 8 above.
 
- 7 -

--------------------------------------------------------------------------------


 
11.          Miscellaneous


11.1         This Escrow Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The  terms “hereby,” “hereof,” “hereunder,” and any
similar terms, as used in this Escrow Agreement, refer to the Escrow Agreement
in its entirety and not only to the particular portion of this Escrow Agreement
where the term is used.  The word “person” shall mean any natural person,
partnership, corporation, government and any other form of business of legal
entity.  All words or terms used in this Escrow Agreement, regardless of the
number or gender in which they were used, shall be deemed to include any other
number and any other gender as the context may require.  This Escrow Agreement
shall not be admissible in evidence to construe the provisions of any prior
agreement.


11.2         This Escrow Agreement and the rights and obligations hereunder of
the Company may not be assigned.  This Escrow Agreement and the rights and
obligations hereunder of the Escrow Agent may be assigned by the Escrow
Agent.  This Escrow Agreement shall be binding upon and inure to the benefit of
each party’s respective successors, heirs and permitted assigns. No other person
shall acquire or have any rights under or by virtue of this Escrow Agreement.
This Escrow Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Escrow Agent
and all Escrowing Parties. This Escrow Agreement is intended to be for the sole
benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and none of the provisions of this Escrow Agreement are
intended to be, nor shall they be construed to be, for the benefit of any third
person.


11.3         This Escrow Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Utah. The representations and
warranties contained in this Escrow Agreement shall survive the execution and
delivery hereof and any investigations made by any party.  The headings in this
Escrow Agreement are for purposes of reference only and shall not limit or
otherwise affect any of the terms thereof.


12.          Execution of Counterparts     This Escrow Agreement may be executed
in a number of counterparts, by facsimile, each of which shall be deemed to be
an original as of those whose signature appears thereon, and all of which shall
together constitute one and the same instrument.  This Escrow Agreement shall
become binding when one or more of the counterparts hereof, individually or
taken together, are signed by all the parties.
 
- 8 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement on the day and year first above written.


ESCROW AGENT:
     
INTERWEST TRANSFER COMPANY, INC.
       
By:
         /s/ Kurtis Hughes
   
Kurtis Hughes, Vice-President
       
PERPETUAL TECHNOLOGIES,  INC
     
By:
         /s/  Jie Li
   
Mr. Jie Li, Director
       
LONG BOARD CAPITAL ADVISORS
     
By:
        /s/ Brett Conrad
   
Brett Conrad
 

 
- 9 -

--------------------------------------------------------------------------------


 
EXHIBIT A


PARTIES TO AGREEMENT


Perpetual Technologies, Inc.
Attention: Mr. Jie Li
Address: Shishan Industrial Park, Shishan District
                NanHai City, Guangdong
                People’s Republic of China

 
Mr. Jie Li



Interwest Transfer Company, Inc.
1981 Murray Holladay Road, Suite 100
Salt Lake City, UT 84117
Tele: (801) 272-9294

 
Kurtis Hughes, Vice-President



Longboard Capital Advisors
 
Brett Conrad - President

 
- 10 -

--------------------------------------------------------------------------------


 
EXHIBIT B


SUBCRIPTION INFORMATION


Name of Subscriber
         
Address of Subscriber
                                 
Amount of Securities
   
Subscribed
         
US Dollar Amount
   
Submitted
         
Taxpayer ID Number/
   
Social Security Number
   

 
- 11 -

--------------------------------------------------------------------------------


 
EXHIBIT C


INTEREST RELEASE REQUEST


Pursuant to that certain Escrow Agreement, dated as of February 11, 2010, by and
between Perpetual Technologies, Inc., a Delaware corporation (the “Company”),
Interwest Transfer Company, Inc. (the “Escrow Agent”), LongBoard Capital
Advisors  (the “Lead Investor”) and Primary Capital, LLC (the “Placement
Agent”), the Escrow Agent shall allocate $200,000 from the Escrowed Funds and
hold such portion in a separate escrow account (the “Interest Account”) to pay
the interest due on the Notes. Under the terms of the Notes interest is payable
at the rate of ten percent (10%) per annum on the last business day of each
fiscal quarter while the Note is outstanding and on the Maturity Date (as
defined in the Note). The Company, the Lead Investor and the Placement Agent
hereby request releasing funds from the Interest Account in the amount and
manner described below from [Bank Name and account number], styled Interwest
Transfer Company, Inc. escrow account.


Please disburse to:
         
Amount to disburse:
         
Form of distribution:
         
Payee:
   
Name:
   
Address:
   
City/State:
   
Zip:
         
Bank:
               



Statement of event or condition which calls for this request for disbursement:
   



Disbursement approved by:
         
Perpetual Technologies, Inc.
         
Jie Li
 
Date
     
Primary Capital, LLC
         
John Tammaro
 
Date
     
Longboard Capital Advisors
         
Brett Conrad
 
Date

 
- 12 -

--------------------------------------------------------------------------------


 
EXHIBIT D


EVENT OF DEFAULT RELEASE REQUEST


Pursuant to that certain Escrow Agreement, dated as of February 11, 2010, by and
between Perpetual Technologies, Inc., a Delaware corporation (the “Company”),
Interwest Transfer Company, Inc. (the “Escrow Agent”), LongBoard Capital
Advisors  (the “Lead Investor”) and Primary Capital, LLC (the “Placement
Agent”), the Escrow Agent shall allocate $200,000 from the Escrowed Funds and
hold such portion in a separate escrow account (the “Interest Account”) to pay
the interest due on the Notes. In addition on the occurrence and during the
continuance of any Event of Default (as defined as defined in the Note), the
outstanding principal of this Note shall bear interest at the rate of eighteen
percent (18%) per annum. The Company, the Lead Investor and the Placement Agent
hereby requests releasing funds form the Interest Account in the amount and
manner described below from [Bank Name and account number], styled Interwest
Transfer Company, Inc. escrow account.



Please disburse to:
         
Amount to disburse:
         
Form of distribution:
         
Payee:
   
Name:
   
Address:
   
City/State:
   
Zip:
         
Bank:
               



Statement of event or condition which calls for this request for disbursement:
   



Disbursement approved by:
         
Perpetual Technologies, Inc.
         
Jie Li
 
Date
     
Primary Capital, LLC
         
John Tammaro
 
Date
     
Longboard Capital Advisors
         
Brett Conrad
 
Date

 
- 13 -

--------------------------------------------------------------------------------


 
EXHIBIT E


DISBURSEMENT REQUEST


Pursuant to that certain Escrow Agreement, dated as of February 11, 2010, by and
between Perpetual Technologies, Inc., a Delaware corporation (the “Company”),
Interwest Transfer Company, Inc. (the “Escrow Agent”), LongBoard Capital
Advisors  (the “Lead Investor”) and Primary Capital, LLC (the “Placement
Agent”), the Company, the Lead Investor and Primary Capital LLC hereby requests
disbursement of funds in the amount and manner described below from [Bank Name
and account number], styled Interwest Transfer Company, Inc. escrow account.


Please disburse to:
         
Amount to disburse:
         
Form of distribution:
         
Payee:
   
Name:
   
Address:
   
City/State:
   
Zip:
         
Bank:
               



Statement of event or condition which calls for this request for disbursement:
   



Disbursement approved by:
         
Perpetual Technologies, Inc.
         
Jie Li
 
Date
     
Primary Capital, LLC
         
John Tammaro
 
Date
     
Longboard Capital Advisors
         
Brett Conrad
 
Date

 
- 14 -

--------------------------------------------------------------------------------


 